Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US 2013/0344120 A1, in view of Siamon US 2002/0031555 A1.
Scott teaches an aqueous disinfectant composition comprising at least about 0.025% by weight of a quaternary ammonium antimicrobial agent.  See abstract.  Quaternary ammonium including cetyl trimethylammonium bromide in an amount ranging from about 0.025% to about 0.1% is found in paragraph 0064.  Carrier includes up to about 99% by weight of water is found in paragraph 0133.  The composition further comprises from about 0.5% to about 5% bicarbonate such as sodium bicarbonate.  See paragraph 0134.  Scott also teaches the inclusion of buffering agent including trisodium phosphate and sodium carbonate in an amount ranging from about 0.5% to about 10%.  See paragraph 0135.

Siamon teaches an aqueous skin disinfectant composition comprising mixture of trisodium phosphate, sodium carbonate and sodium bicarbonate.  See abstract and claims.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the teaching of Scott to include combination of trisodium phosphate, sodium carbonate and sodium bicarbonate to obtain the claimed invention.  This is because Siamon teaches that combination of trisodium phosphate, sodium carbonate and sodium bicarbonate in a disinfectant composition is known in the art, because Siamon teaches combination of trisodium phosphate, sodium carbonate and sodium bicarbonate is effective to continuously providing antibacterial, anti-fungal and antiseptic activity (abstract), and this is because Scott teaches the desirability to include trisodium phosphate, sodium carbonate, sodium bicarbonate and other antibacterial agents to obtain a disinfectant solution that is safe and useful for topical use.  

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that Siamon does not teach a composition that imparts extended long term antimicrobial effect to the surface. 
However, in response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., extended long-term antimicrobial) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 

However, Applicant’s arguments are not persuasive for the following reason:
Siamon teaches the use of quaternary ammonium halide as an antimicrobial agent;
Siamon teaches a mouthwash composition comprising an antimicrobial agent for the treatment of bacterial infected diseases (see paragraph 0003);
It is well known in the art that quaternary ammonium halide exhibits antimicrobial properties against a broad range of pathogenic microorganisms, and disinfectant products containing quaternary ammonium compounds are known applications including mouthwashes.  See for example the teaching in Baker.  This is not a new rejection.  Baker is cited solely for the reference of what’s known in the art; and
Thus, the burden is shifted to Applicant to show that the antimicrobial composition taught in Siamon does not exhibit a disinfectant characteristics. 
Hence, for at least the above reasons, the 103(a) rejection of record is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.